Citation Nr: 1728200	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for hepatitis C, status post liver transplant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In July 2013, the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is of record.

In November 2014, the Board remanded the Veteran's claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board finds that the appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In October 2009, the Veteran authorized VA to obtain his private treatment records from Kaiser Permanente Hospital.  He indicated that he had been receiving treatment from approximately 2005 to the present.  Although the Veteran submitted statements from physicians at Kaiser Permanente in 2009 and 2010, the private treatment records have not been associated with the claims file. 

Similarly, during the April 2009 VA examination, the Veteran reported that his Hepatitis C resulted in incapacitating episodes every day over the past year and he had been recommended bed rest from Dr. S. in March 2009.  These records have also not been associated with the claims file. 

The record indicates that the Veteran underwent a liver transplant in 2007.  38 C.F.R. § 4.114 states that diagnostic codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  However, as the diagnostic code for Hepatitis C is 7354 and the Diagnostic Code for liver transplant is 7351, there is no prohibition against separate ratings.  Currently, the record is unclear what symptoms are attributable to the Veteran's liver transplant and what symptoms are attributable to his Hepatitis C.  Accordingly, a clarifying medical opinion must be obtained. 

Finally, the record indicates that the RO is adjudicating the issue of whether there was Clear and Unmistakable Error (CUE) in a May 2, 2006, rating decision which assigned a 10 percent evaluation for Hepatitis C.  See a December 2016 Rating Decision.  Because the outcome of this determination may have an impact on the disability rating assigned to the Veteran's Hepatitis C, the AOJ should adjudicate the claim prior to returning the case to the Board. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issue on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested in the records from Kaiser Permanente Hospital as identified in the October 2009 VA Form 21-4142, and the treatment records from Dr. S., whose contact information was documented in the April 2009 VA examination report. 

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Then, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as what symptoms are attributable to the Veteran's service-connected Hepatitis C, and what symptoms are attributable to the liver transplant residuals. 

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

3.  The AOJ should adjudicate the issue of whether there was CUE in in a May 2, 2006, rating decision which assigned a 10 percent evaluation for Hepatitis C.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


